                  Case 2:20-cr-00151-RAJ Document 71 Filed 12/01/20 Page 1 of 3




1                                                                    Honorable Richard A. Jones
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
8
                                         AT SEATTLE
9
10
      UNITED STATES OF AMERICA,                         NO. CR20-151RAJ
11
                               Plaintiff,
                                                        ORDER CONTINUING TRIAL DATE
12
                                                        AND PRETRIAL MOTIONS DEADLINE
13                      v.
14
      EPHRAIM ROSENBERG,
15    JOSEPH NILSEN,
16    HADIS NUHANOVIC,
      KRISTEN LECCESE,
17    ROHIT KADIMISETTY,
18
                               Defendants.
19
20
             THE COURT, having considered the parties’ Stipulated Motion to Continue Trial
21
     Date and Pretrial Motions Deadline, and all the files and records herein, finds as follows:
22
             1.      The facts and circumstances are as set forth in the Stipulated Motion to
23
     Continue Trial Date and Pretrial Motions Deadline;
24
             2.      The case is complex due to such factors as the nature of the charges and
25
     prosecution, the potential consequences, the possible questions of law and fact, the size,
26
     scope, and technical nature of discovery, and the unusual complexity of the case;
27
28
      ORDER CONTINUING TRIAL DATE                                      UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      AND PRETRIAL MOTIONS DEADLINE - 1
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Rosenberg, et al., CR20-151RAJ                         (206) 553-7970
                 Case 2:20-cr-00151-RAJ Document 71 Filed 12/01/20 Page 2 of 3




 1          3.      The Coronavirus Disease 2019 (COVID-19) pandemic and health-related
 2 directives and considerations substantially impair counsels’ ability to meet with their
 3 respective clients and adequately prepare for trial, warranting a continuance of this
 4 matter;
 5          4.      In light of the recommendations made by the Centers for Disease Control
 6 and Prevention (CDC) and Public Health for Seattle and King County regarding social
 7 distancing measures required to stop the spread of this disease, it is not possible to
 8 proceed with a jury trial on this matter as currently scheduled, particularly given the
 9 number of defendants and counsel and the anticipated witnesses and duration of trial;
10          5.      Failure to grant a continuance in this case would deny counsel the
11 reasonable time necessary for effective preparation of trial and other pretrial proceedings,
12 taking into account the exercise of due diligence;
13          6.      For these reasons, failure to grant a continuance could result in a
14 miscarriage of justice;
15          7.      The ends of justice served by granting this continuance outweigh the best
16 interest of the public and the defendant in a speedy trial; and
17          8.      All these findings are made within the meaning of 18 U.S.C.
18 § 3161(h)(7)(A) and (B)(i),(ii) and (iv).
19          IT IS THEREFORE ORDERED that:
20          1.      The parties’ Stipulated Motion to Continue Trial Date and Pretrial Motions
21 Deadline (Dkt. # 63) is GRANTED;
22          2.      The trial in this matter is continued to January 10, 2022, at 9:00 a.m.;
23          3.      All pretrial motions, including motions in limine, shall be filed no later than
24 November 4, 2021, and noted for consideration on the third Friday after filing, with
25 responses thereto due no later than fourteen (14) days after filing of the motions, and
26 replies thereto (if permitted), due no later than the noting date of the motions; and
27
28
     ORDER CONTINUING TRIAL DATE                                       UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     AND PRETRIAL MOTIONS DEADLINE - 2
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Rosenberg, et al., CR20-151RAJ                          (206) 553-7970
                 Case 2:20-cr-00151-RAJ Document 71 Filed 12/01/20 Page 3 of 3




1           4.      The period of time from the date of this Order until the new trial date of
2 January 10, 2022, shall be excludable time pursuant to the Speedy Trial Act, 18 U.S.C.
3 § 3161(h)(7)(A).
4
5           DATED this 1st day of December, 2020.
6
7                                                      A
8                                                      The Honorable Richard A. Jones
9                                                      United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER CONTINUING TRIAL DATE                                      UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     AND PRETRIAL MOTIONS DEADLINE - 3
                                                                       SEATTLE, WASHINGTON 98101
     United States v. Rosenberg, et al., CR20-151RAJ                         (206) 553-7970
